Name: Commission Regulation (EEC) No 2047/90 of 18 July 1990 amending Regulation (EEC) No 1823/89 adopting for 1989 the measures to improve the quality of olive oil production
 Type: Regulation
 Subject Matter: economic policy;  production
 Date Published: nan

 19 . 7 . 90No L 187/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2047/90 of 18 July 1990 amending Regulation (EEC) No 1823/89 adopting for 1989 the measures to improve the quality' of olive oil production Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 1 823/89 (3) adopts for 1989 measures to improve the quality of olive oil production ; whereas the programmes of measures submitted to that end by the Member States are being executed ; whereas, in order to permit those programmes to be finalised , provision should be made for an extension of the time limits laid down in Regulation (EEC) No 1823/89 : HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 1823/89, '31 July 1990' is hereby replaced by '31 December 1990'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . . 1966, p . 3025/66 . O OJ No L 280, 29 . 9 . 1989, p . 2. (') OJ No L 177, 24 . 6 . 1989, p . 41 .